Citation Nr: 0414221	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law, which redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits, is applicable to this appeal.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

The veteran maintains that he suffers from post-traumatic 
stress disorder (PTSD), confirmed by VA diagnosis.  He 
further maintains he is receiving treatment from VA for his 
condition.  However, there are no VA treatment records for 
PTSD in the claims file.  It is important to note that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, copies of any available VA treatment records showing 
the veteran receiving medical care for PTSD need to be 
obtained and incorporated in the claims file.  

The available military personnel records show that the 
veteran served in Vietnam, from January 1968 to January 1969, 
as a member of Battery G, of the 65th Artillery Battalion.  
His MOS (military occupational specialty) was Light Air 
Defense Artillery crewman.  He testified at his personal 
hearing that, while in Vietnam, he served as a cannoneer and 
gunner.  His personnel records note his specific duty in 
Vietnam was assistant machine gunner.  The veteran's unit 
members received a Valorous Unit Award and a Presidential 
Unit Citation.  In addition, the veteran received the 
National Defense Service Medal, Vietnam Service Medal, with 4 
Bronze Service Stars, and Vietnam Campaign Medal, with 
Device.  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to June 18, 1999, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App.  60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (2003).  However, a mere presence in a combat 
zone, or the reporting of indirect experiences of an 
individual while in a combat zone, are not sufficient to show 
that the veteran engaged in combat with the enemy.  See 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1966); Wood v 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In the veteran's case, he maintains he came upon the 
aftermath of a firefight within twenty-four hours of arriving 
in Vietnam.  He recognized one of the dead as the soldier who 
had taken the veteran's place on patrol the night before 
since the veteran was a new arrival in country.  The veteran 
also remembered watching some Marines cleaning an area near 
Khe Sahn before closing down the encampment, when one of the 
Marines, who was engaged in policing the area, exploded a 
land mine, killing the Marine.  Among other incidents he 
witnessed, he believes these two were the most stressful he 
experienced while in Vietnam.  Unfortunately, the information 
provided by the veteran is lacking any specifics, such as 
names and dates, which would make independent verification of 
the individual "stressful" episodes very difficult to 
confirm that he was in combat.  

On the other hand, the veteran's personnel records confirm he 
was assigned to Battery G, of the 65th Artillery Battalion, 
while in Vietnam, from January 1968 to January 1969.  This 
information should be sent to the United States Armed 
Services Center for Research of Unit Records (Units Record 
Center) for verification of the unit's location(s) in Vietnam 
and to obtain copies of the unit's operational reports for 
January 1968 to January 1969, to determine whether the unit, 
specifically Btry G, 65th Arty Bn, was engage in combat with 
the enemy during this period.  The Board notes that, although 
a noncombat veteran's testimony alone is insufficient proof 
of a stressor, see Moreau v. Brown, 9 Vet. App. 389, 396 
(1996), there need not be corroboration in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Also, if the 
veteran's unit was engaged in combat, and the veteran was a 
member of the unit at the time of the verified combat, he is 
not required to corroborate his actual proximity to, and 
participation in, the attack(s).  See Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002).  Pursuant to VA's duty to 
assist the veteran, the RO should undertake further 
development to attempt to verify the veteran's alleged 
participation in combat or other specific in-service 
stressful events.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
disabilities and entitlements at issue is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed PTSD.  
After securing the necessary releases, 
the RO should obtain copies of those 
records not already in the claims file 
and have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The RO should undertake efforts to 
verify the veteran's claimed stressful 
experiences by requesting copies of the 
veteran's unit history and operational 
reports (Battery G, 65th Arty Bn) from 
the Units Records Center in order to 
verify whether the unit was engaged in 
combat with the enemy and whether the 
veteran's claimed stressor events can be 
independently verified.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

4.  If the RO receives information 
corroborating the veteran's account of 
any claimed in-service stressor(s), the 
RO should arrange for the veteran to 
undergo a VA psychiatric examination to 
determine whether he has a diagnosis of 
PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor(s) occurred.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Complete 
rationale for each conclusion reached and 
opinion expressed should be set forth in 
a typewritten report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim of service 
connection for PTSD, to include 
consideration of the holdings in 
precedent decisions, see Pentecost, 
16 Vet. App. at 128; Suozzi, 10 Vet. App. 
at 311.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


